     Case 1:18-cv-04727-ELR Document 39 Filed 01/25/19 Page 1 of 25




                    UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

GEORGIA COALITION FOR THE
PEOPLE’S AGENDA, as an organization;
et al.
                                                Civil Action No.: 1:18-cv-04727-ER
              Plaintiffs,

v.

BRAD RAFFENSPERGER,


              Defendant.



                     PLAINTIFFS’ INITIAL DISCLOSURES

        Plaintiffs submit their Initial Disclosures pursuant to Fed. R. Civ. Pro.

26(a) and Local Rule 26, as follows:

        (1) State precisely the classification of the cause of action being filed, a

brief factual outline of the case including plaintiff’s contentions as to what

defendant did or failed to do, and a succinct statement of the legal issues in the

case.

        Causes of Action:

        This is a voting rights lawsuit brought by Plaintiffs under Section 2 of the

Voting Rights Act (52 U.S.C. § 10301); Section 8 of the National Voter


                                         1
    Case 1:18-cv-04727-ELR Document 39 Filed 01/25/19 Page 2 of 25




Registration Act of 1993 (52 U.S.C. § 20507(a)); and the First and Fourteenth

Amendments to the United States Constitution (burden on the fundamental right

vote).

         Brief Factual Outline of the Case and Plaintiffs’ Contentions:

         In 2017, Georgia Governor Nathan Deal signed into law House Bill 268,

which codified a voter registration database matching protocol that had been

previously shown to disproportionately and negatively impact the ability of

voting-eligible African-American, Latino and Asian-American applicants to

register to vote.

         The protocol, codified by HB 268, and implemented by Georgia’s

Secretary of State, requires county registrars to enter information from a voter

registration form into Georgia’s statewide voter registration system known as

“Enet.”

         That information is then matched against records on file with the Georgia

Department of Drivers Services (DDS) or Social Security Administration (SSA).

If the information entered into “Enet” does not match the applicant’s identity

data on file with DDS or SSA, the application is placed in “pending” status. If

the “pending” status is not resolved within 26 months, the applicant is purged

from the registration list. The protocol imposes no obligation on county

registrars to check for data entry errors, errors in the underlying databases or

other problems that routinely result in erroneous “no match” results.

                                        2
    Case 1:18-cv-04727-ELR Document 39 Filed 01/25/19 Page 3 of 25




      The Social Security Administration’s, “Help America Vote Verification”

(“HAVV”) database, which is used to match voter registration form data when

the applicant uses the last four digits of their Social Security number on the

registration form, is known to routinely produce false “no-match” and

inconsistent results. The error-prone nature of the SSA HAVV matching process

was the subject of an audit report by the office of the SSA’s Inspector General

which found, among other things, that the “HAVV program provided the States

with responses that may have prevented eligible individuals from registering to

vote and allowed ineligible individuals to vote.”

      As a result, even applicants who submit facially complete and entirely

accurate forms are routinely denied active registration status or face substantial

delays in the processing of their applications due to typographical errors,

inaccuracies or discrepancies in the databases or other problems inherent to the

matching protocols that are out of the control of the applicant to correct.

      Applicants are also put into pending status if the DDS records flag the

applicant as a potential non-citizen. United States citizens are routinely

erroneously flagged as non-citizens because the system relies upon citizenship

data in DDS records that are not automatically updated to reflect that an

applicant has attained U.S. citizenship after having previously obtained a driver’s

license or state ID as a non-citizen.



                                        3
    Case 1:18-cv-04727-ELR Document 39 Filed 01/25/19 Page 4 of 25




      HB 268 does not require that county registrars examine whether

documentary proof of citizenship was submitted with the registration before

placing an applicant in pending status, despite this known issue caused by

outdated DDS citizenship data.

      Defendant admits in the Answer to the First Amended Complaint that

county registrars placed voting-eligible Georgia citizens in pending status and

sent notices demanding they provide documentary proof of citizenship even

when the applicants included their naturalization certificates with their initial

registration forms.

      HB 268 was introduced in 2017 on the heels of the settlement of a lawsuit

filed the previous year, which challenged a substantially similar voter

registration database matching protocol that had been implemented

administratively by the former Secretary of State, Brian Kemp.

      At the time HB 268 was signed into law, Governor Deal, the Georgia

General Assembly, and Brian Kemp were all on notice that HB 268 would

impose severe and unjustified burdens on applicants’ right to vote and have a

severe discriminatory impact on African-American, Latino and Asian-American

applicants.

      Since the enactment of HB 268, the voter registration verification process

and its implementation by the Georgia Secretary of State’s Office have

continued to produce a high rate of erroneous “no-matches” that

                                       4
    Case 1:18-cv-04727-ELR Document 39 Filed 01/25/19 Page 5 of 25




disproportionately impacts African-American, Latino and Asian-American

applicants.

        Data produced by the Georgia Secretary of State’s Office in July 2018

indicated that approximately 51,111 voter registration applicants were in

“pending” status for reasons related to the HB 268 matching requirement, i.e.,

the purported failure to verify against DDS or SSA identity or citizenship data.

        Approximately 80.15% of those pending applications were submitted by

African-American, Latino and Asian-American applicants. Only 9.83% of the

“pending” for failure to verify applications were submitted by applicants

identifying as White.

        HB 268 places the burden upon the applicant to then cure the “no-match”

result within 26 months. If this deadline is not met, or the application is

cancelled, the applicant must start the voter registration application process

anew.

        According to Defendant, applications will begin to be cancelled under HB

268 on and after April 21, 2020 – less than six months prior to the voter

registration deadline for the 2020 Presidential election. Thus, absent the Court

enjoining enforcement of HB 268 prior to April 21, 2020, there is a substantial

risk that thousands of voter registration applicants on the “pending list” – a

majority of whom are African-American, Latino or Asian-American applicants –



                                       5
     Case 1:18-cv-04727-ELR Document 39 Filed 01/25/19 Page 6 of 25




will be denied active voter registration status and will be disenfranchised in the

2020 Presidential election.

       Plaintiffs contend, inter alia, that HB 268 and its implementation by the

Georgia Secretary of State violates Section 2 of the VRA by imposing

qualifications or prerequisites to voting that results in the denial or abridgement

of the right to vote of Georgia citizens on account of their race or color.

       Plaintiffs also contend, inter alia, that HB 268 and its implementation by

the Georgia Secretary of State violates the First and Fourteenth Amendments of

the United States Constitution by imposing severe burdens on the right to vote of

eligible Georgians which are not justified by any rational or compelling state

interest.

       Plaintiffs further contend that HB 268 and its implementation by the

Georgia Secretary of State violates Section 8 of the National Voter Registration

Act of 1993 (52 U.S.C. § 20507(a)), including by delaying or preventing eligible

Georgians who have submitted timely , facially complete and accurate voter

registration forms, from completing the voter registration process so that they

can exercise their right vote.

       Finally, Plaintiffs contend that they are entitled to injunctive and/or

declaratory relief against the Georgia Secretary of State that is reasonable and

just, including, but not limited to, the relief sought in the prayer of the Plaintiffs’

First Amended Complaint. Discovery continuing.

                                        6
    Case 1:18-cv-04727-ELR Document 39 Filed 01/25/19 Page 7 of 25




      Succinct Statement of Legal Issues:

      (1) Whether HB 268 and its implementation result in the denial or
      abridgement of the right to vote of Georgia citizens on account of their
      race or color in violation of Section 2;

      (2) Whether HB 268 and its implementation violate the First and
      Fourteenth Amendments of the United States Constitution by imposing
      severe burdens on the right to vote of eligible Georgians that are not
      justified by any rational or compelling state interest;

      (3) Whether HB 268 and its implementation violate Section 8 of the
      National Voter Registration Act of 1993 (52 U.S.C. § 20507(a)), including
      by delaying or preventing eligible Georgians from completing the voter
      registration process so that they can exercise their right vote; and

      (4) Whether Plaintiffs are entitled to declaratory relief, injunctive relief
      to enjoin enforcement of HB 268, in whole or in part, or other relief
      against the Defendant.

(2) Describe in detail all statutes, codes, regulations, legal principles, standards
and customs or usages, and illustrative case law which plaintiff contends are
applicable to this action.

    (a) Applicable Statutes, Codes, Legal Principles and Standards:

      Georgia House Bill 268 (O.C.G.A. § 21-2-220.1) and other provisions of

the Georgia Elections Code, including, but not limited to: O.C.G.A. §§ 21-2-220,

and 21-2-216;

      Section 2 of the Voting Rights Act of 1965 (52 U.S.C. § 10301)(“VRA”)

and United States Senate REP. 97-417 at 28-29 (“Senate Factors”);

      Section 8 of the National Voter Registration Act of 1993 (52 U.S.C. §

20507(a))(“NVRA”);



                                       7
    Case 1:18-cv-04727-ELR Document 39 Filed 01/25/19 Page 8 of 25




      First and Fourteenth Amendments to the United States Constitution

(burden on the fundamental right to vote); and

      Help America Vote Act (HAVA)(52 U.S.C. § 21083).

    (b) Illustrative Case Law:

    (1) Illustrative cases involving voter registration database and voter list
       matching protocols and proof of citizenship:

    Morales v. Handel, No. 1:08-CV-3172, 2008 WL 9401054 (N.D. Ga. Oct.

27, 2008); Georgia State Conference of the NAACP v. Brian Kemp, Civil Action

No. 2:16-cv-00219-WCO (N.D. GA); Project Vote v. Brian Kemp, Civil Action

No. 1:16-cv-02445-WSD (N.D. GA); Washington Association of Churches v.

Reed, 492 F.Supp.2d 1265 (W.D. Wa. 2006); Fla. State Conference of the

NAACP v. Browning, 569 F. Supp. 2d 1237 (N.D. Fla. 2008); Arcia v. Florida

Secretary of State, 772 F.3d 1335 (11th Cir. 2014); Arizona v. Inter Tribal

Council of Arizona, Inc., 570 U.S. 1 (2013); Fish v. Kobach, 309 F.Supp.3d 1048

(D. Kan. 2018); and League of Women Voters of the United States, et al. v.

Newby, 838 F.3d 1 (D.C. Cir. 2016).

    (2) Illustrative cases involving the Anderson-Burdick framework and
       claims involving the burden on the fundamental right to vote:

    Burdick v. Takushi, 504 U.S. 428, 433 (1992); Anderson v. Celebrezze, 460

U.S. 780 (1983); Yick Wo v. Hopkins, 118 U.S. 356, 370 (1886); Harper v. Va.

State Bd. of Elections, 383 U.S. 663 (1966); Wesberry v. Sanders, 376 U.S. 1

(1964); North Carolina State Conference of NAACP v. McCrory, 831 F.3d 204

                                      8
    Case 1:18-cv-04727-ELR Document 39 Filed 01/25/19 Page 9 of 25




(4th Cir. 2016), cert. denied, North Carolina v. North Carolina State Conference

of NAACP, --U.S.--, 137 S. Ct. 1399 (2017); League of Women Voters of Fla.,

Inc., v. Detzner, 314 F.Supp.3d 1205 (N.D. Fla. 2018); Green Party of Georgia

v. Kemp, 171 F.Supp.3d 1340 (N.D. Ga. 2016); League of Women Voters v.

Brunner, 548 F.3d 463, 477 (6th Cir. 2008); United States v. McLeod, 385 F.2d

734, 740 (5th Cir. 1967); United States v. State of Louisiana, 225 F. Supp. 353

(E.D. La. 1963), aff'd 380 U.S. 145 (1965); Bishop v. Lomenzo, 350 F. Supp. 576

(E.D.N.Y. 1972).

    (3) Illustrative cases involving claims under Section 2 of the VRA:

    Thornburg v. Gingles, 478 U.S. 30 (1986); Johnson v. Governor of Fla., 405

F.3d 1214, 1228 (11th Cir. 2005), cert. denied sub nom, Johnson v. Bush, 546

U.S. 1015 (2005); Burton v. City of Belle Glade, 178 F.3d 1175, 1196-97 (11th

Cir. 1999); Harris v. Siegelman, 695 F. Supp. 517 (M.D. Ala. 1988).

    (4) Illustrative cases involving claims under the NVRA:

    Arizona v. Inter Tribal Council of Arizona, Inc., 570 U.S. 1 (2013); Charles

H. Wesley Education Foundation v. Cox, 408 F.3d 1349 (11th Cir. 2005); Fish

v. Kobach, 309 F.Supp.3d 1048 (D. Kan. 2018); Georgia State Conference

NAACP v. Georgia, Civil Action No. 2:16-cv-00219-WCO, 2017 WL 9435558

(N.D. Ga. 2017).




                                      9
    Case 1:18-cv-04727-ELR Document 39 Filed 01/25/19 Page 10 of 25




    The Plaintiffs note that this list of illustrative authorities is not exhaustive,

and anticipate the need to rely upon additional authority as this litigation

progresses.


(3) Provide the name and, if known, the address and telephone number of each
individual likely to have discoverable information that you may use to support
your claims or defenses, unless solely for impeachment, identifying the subjects
of the information. (Attach witness list to Initial Disclosures as Attachment A.)

See Attachment A. Discovery continuing.

 (4) Provide the name of any person who may be used at trial to present evidence
under Rules 702, 703, or 705 of the Federal Rules of Evidence. For all experts
described in Fed. R. Civ. P. 26(a)(2)(B), provide a separate written report
satisfying the provisions of that rule. (Attach expert witness list and written
reports to Responses to Initial Disclosures as Attachment B.)

Plaintiffs note that disclosure of expert witness information is premature at this
time. Plaintiffs anticipate making timely expert witness disclosures pursuant to
F.R.C.P. 26, the local rules and the pretrial deadlines established by the Court.
See Attachment B. Discovery continuing.

(5) Provide a copy of, or a description by category and location of, all
documents, data compilations or other electronically stored information, and
tangible things in your possession, custody, or control that you may use to
support your claims or defenses unless solely for impeachment, identifying the
subjects of the information. (Attach document list and descriptions to Initial
Disclosures as Attachment C.)

See Attachment C. Discovery continuing.

(6) In the space provided below, provide a computation of any category of
damages claimed by you. In addition, include a copy of, or describe by category
and location of, the documents or other evidentiary material, not privileged or
protected from disclosure, on which such computation is based, including
materials bearing on the nature and extent of injuries suffered, making such
documents or evidentiary material available for inspection and copying as under


                                        10
    Case 1:18-cv-04727-ELR Document 39 Filed 01/25/19 Page 11 of 25




Fed.R.Civ.P. 34. (Attach any copies and descriptions to Initial Disclosures as
Attachment D.)

Plaintiffs have not alleged monetary damage claims in the Complaint and
Amended Complaint. Should the Plaintiffs prevail on their claims, they will seek
to recover reasonable attorney’s fees and costs associated with the litigation. The
amount of such fees and costs increase daily and will be determined according to
proof.

(7) Attach for inspection and copying as under Fed.R.Civ.P. 34 any insurance
agreement under which any person carrying on an insurance business may be
liable to satisfy part or all of a judgment which may be entered in this action or
to indemnify or reimburse for payments made to satisfy the judgment. (Attach
copy of insurance agreement to Initial Disclosures as Attachment E.)

Plaintiffs do not currently have any responsive documents in their possession,
custody or control. Plaintiffs further note that any applicable insurance
agreements would be in the possession of the Defendant.

(8) Disclose the full name, address, and telephone number of all persons or legal
entities who have a subrogation interest in the cause of action set forth in
plaintiffs’ cause of action and state the basis and extent of such interest.

Unknown to Plaintiffs at this time.

Dated: January 25, 2019          Respectfully submitted,

                                 By: /s/ Bryan L. Sells Bryan L. Sells
                                 Georgia Bar No. 635562
                                 The Law Office of Bryan L. Sells, LLC
                                 Post Office Box 5493
                                 Atlanta, Georgia 31107-0493
                                 Telephone: (404) 480-4212
                                 bryan@bryansellslaw.com

                                 Kristen Clarke, Esq. (*pro hac vice to be filed)
                                 Jon Greenbaum, Esq. (*pro hac vice)
                                 Ezra D. Rosenberg, Esq. (*pro hac vice)
                                 Julie Houk, Esq. (*pro hac vice)
                                 John Powers, Esq. (*pro hac vice)
                                 kclarke@lawyerscommittee.org

                                      11
Case 1:18-cv-04727-ELR Document 39 Filed 01/25/19 Page 12 of 25




                          jgreenbaum@lawyerscommittee.org
                          erosenberg@lawyerscommittee.org
                          jhouk@lawyerscommittee.org
                          jpowers@lawyerscommittee.org
                          Lawyers’ Committee for Civil Rights Under
                          Law 1401 New York Avenue NW, Suite 400
                          Washington, D.C. 20005
                          Telephone: (202) 662-8600
                          Facsimile: (202) 783-0857

                          Vilia Hayes, Esq. (*pro hac vice)
                          Gregory Farrell, Esq. (*pro hac vice)
                          Hughes Hubbard & Reed LLP
                          One Battery Park Plaza
                          New York, New York 10004-1482
                          Telephone: (212) 837-6000
                          Facsimile: (212) 422-4726

                         Danielle Lang, Esq. (*pro hac vice)
                         Mark Gaber (*pro hac vice)
                         J. Gerald Hebert (*pro hac vice)
                         dlang@campaignlegalcenter.org
                         MGaber@campaignlegalcenter.org
                         GHebert@campaignlegalcenter.org
                         Campaign Legal Center
                         1411 K Street NW, Suite 1400
                         Washington, DC 20005
                         Telephone: (202) 736-2200
                         Facsimile: (202) 736-2222

                         Phi Nguyen
                         Georgia Bar No. 578019
                         Asian Americans Advancing Justice – Atlanta
                         5680 Oakbrook Parkway, Suite 148
                         Norcross, Georgia 30093
                         pnguyen@advancingjusticeatlanta.org
                         Telephone: (770) 818-6147

                         Counsel for Plaintiffs


                              12
    Case 1:18-cv-04727-ELR Document 39 Filed 01/25/19 Page 13 of 25




    ATTACHMENT “A” TO PLAINTIFFS’ INITIAL DISCLOSURES

The name and, if known, the address and telephone number of each individual
likely to have discoverable information that you may use to support your claims
or defenses, unless solely for impeachment, identifying the subjects of the
information.

   (a) Current and former members of the Georgia Secretary of State’s
       Office and the Director of Elections’ Office, including, but not limited
       to:

   Brad Raffensperger; Robyn Crittenden; Brian Kemp; Chris Harvey; Candace

Broce; Merritt Beaver; Ryan Germany; Holly Smith; Kevin Rayburn; and other

current and former employees, agents and servants of the Georgia Secretary of

State’s office to be determined. Plaintiffs believe that Defendant and/or

Defendant’s counsel are likely to have information concerning the current

addresses and telephone numbers for these individuals.

   Plaintiffs are informed and believe and thereon state that the subject(s) of the

information that said individuals, collectively or individually, may have

knowledge of include, but may not be limited to: Georgia’s existing and/or

previous voter registration systems; customs, policies, practices, training and

supervision concerning Georgia’s existing or previous voter registration systems;

data, statistics and/or other evidence concerning active and inactive voters as

well as pending, cancelled and rejected voter registration applicants;

methodologies, algorithms, procedures and protocols used in the implementation

of HB 268 and in the previous administrative “exact match” voter registration


                                      13
    Case 1:18-cv-04727-ELR Document 39 Filed 01/25/19 Page 14 of 25




protocols; laws, administrative rules, regulations, usages and customs concerning

voter registration in Georgia; training, manuals, PowerPoint presentations and

other materials provided to and/or shown to County election officials and/or their

staff concerning voter registration, including, but not limited to, the Enet voter

registration system, database matching processes, the processing of online, paper

and mailed-in voter registration applications and other topics related to voter

registration; demographic, socio-economic, statistical and other data concerning

Georgia’s voter registration applicants and registered voters; the negative and

disproportionate impact HB 268 and the Georgia Secretary of State’s previous

administrative “exact match” voter registration protocols had on African

American, Latino and Asian American voter registration applicants; press

releases, statements, memoranda or other documents issued by Brian Kemp

and/or his staff concerning HB 268 and the prior administrative “exact match”

voter registration protocols; information for pending voters posted on the

Georgia Secretary of State’s website prior to and after the commencement of this

litigation; the administration of the 2018 Georgia gubernatorial election and

Georgia’s voter registration processes by Brian Kemp while he was running as a

gubernatorial candidate; the current and previous litigation concerning Georgia’s

voter registration systems and database matching requirements; the history of

discrimination in Georgia against African American, Latino and Asian American

voters; and other subject(s) of information to be determined. Chris Harvey,

                                       14
   Case 1:18-cv-04727-ELR Document 39 Filed 01/25/19 Page 15 of 25




Director of Elections, should also have information concerning the declaration

he executed in opposition to Plaintiffs’ motion for a preliminary injunction in

this litigation. Discovery continuing.

   (b) Nathan Deal, former Governor of the State of Georgia, and current
       and former members of the Georgia General Assembly who
       sponsored or otherwise supported passage of HB 268, including, but
       not limited to:

   Barry Fleming, 401-H Coverdell Legislative Office Bldg., 18 Capitol Square

SW, Atlanta, GA 30334, Telephone: 404.656.0152; Jon Burns, 338 State

Capitol, Atlanta, GA 30334, Telephone: 404.656.5052; Christian Coomer, Court

of Appeals of Georgia, 47 Trinity Avenue S.W., Suite 501 Atlanta, GA 30334;

Telephone: 404.656.3450; Matt Hatchett, 415 State Capitol, Atlanta, GA 30334,

Telephone: 404.656.5025; Ed Rynders, 218-D State Capitol, Atlanta, GA 30334,

Telephone: 404.656.6801; Bruce Williamson, 415-B State Capitol, Atlanta, GA

30334, Telephone: 404.656.5024; Dean Burke, 301-A Coverdell Legislative

Office Bldg., Atlanta, GA 30334; Phone: (404) 656-0040; Earl Ehrhart (Retired),

last known addresses and telephone numbers: 245 State Capitol, Atlanta, GA

30334, Telephone: 404.463.2247; District Address: 5584 Black Iron Trail,

Powder Springs, GA 30127, Telephone: 770.437.7536; and other Georgia House

members and/or Senators to be determined. Discovery continuing.

   Plaintiffs are informed and believe and thereon state that the subject(s) of the

information that said individuals, collectively or individually, may have


                                      15
    Case 1:18-cv-04727-ELR Document 39 Filed 01/25/19 Page 16 of 25




knowledge of include, but may not be limited to: the legislative history of HB

268; the identities of the persons responsible for drafting HB 268 and

amendments to HB 268; the purpose of HB 268 and reasons for its introduction

in the 2017 legislative session; committee hearings held in the Georgia House

and Senate prior to the passage of HB 268; communications between the

Governor, legislators, Secretary of State, Director of Elections, and their

lobbyists and staff, concerning HB 268 and/or the previous voter registration

database matching policies, practices, processes and protocols; the

disproportionate and negative impact HB 268 and the prior administrative “exact

match” voter registration protocols had upon African American, Latino and

Asian American voter registration applicants; and other subject(s) of information

to be determined. Discovery continuing.

   (c) Georgia County election officials and/or staff members involved in the
       implementation of HB 268 and/or the administrative database
       matching protocol in existence prior to the enactment of HB 268,
       including, but not limited to:

   Richard L. Barron, Fulton County’s Director of Registration & Elections

130 Peachtree Street, SW, Atlanta, Georgia 30303-3450; Telephone: 404-612-

7030; Lynn Ledford, Gwinnett County Voter Registration and Elections

Director, 75 Langley Drive, Lawrenceville, GA 30046; Telephone: 678-226-

7210; Erica Hamilton, DeKalb County Director of Elections, 4380 Memorial

Drive, Suite 300, Decatur, GA 30032-1239; Telephone: 404-298-4020; Janine


                                      16
    Case 1:18-cv-04727-ELR Document 39 Filed 01/25/19 Page 17 of 25




Evelar, Cobb County Director of Elections, 736 Whitlock Ave. NW, Suite 400,

Marietta GA 30064, Telephone: (770) 528-2581; Shauna Dozier, Clayton

County Director of Elections, Jonesboro Historical Courthouse, Main Floor 121

South McDonough Street Jonesboro, GA 30236; Telephone: (770) 477-3372;

Lori Wurtz, Elections Director, Hall County Georgia, 2875 Browns Bridge

Road, Lower Level, Gainesville, GA 30504; Telephone: (770) 531-6945; and

other county election officials, staff and/or county board of elections members to

be determined.

   Plaintiffs are informed and believe and thereon state that the subject(s) of the

information that said individuals, collectively or individually, may have

knowledge of include, but may not be limited to: Georgia’s existing and/or

previous voter registration systems; customs, policies, practices, training and

supervision concerning Georgia’s existing or previous voter registration systems;

data, statistics and/or other evidence concerning active and inactive voters as

well as pending, cancelled and rejected voter registration applicants;

methodologies, algorithms, procedures and protocols used in the implementation

of HB 268 and in the previous administrative “exact match” voter registration

protocols; laws, administrative rules, regulations, usages and customs concerning

voter registration in Georgia; training, manuals, PowerPoint presentations and

other materials received from the office of the Georgia Secretary of State,

Director of Elections and/or their employees, agents and/or servants concerning

                                      17
    Case 1:18-cv-04727-ELR Document 39 Filed 01/25/19 Page 18 of 25




voter registration, including, but not limited to, the Enet voter registration

system, database matching processes, the processing of online, paper and

mailed-in voter registration applications and other topics related to voter

registration; demographic, socio-economic, statistical and other data concerning

Georgia’s voter registration applicants and registered voters; the negative and

disproportionate impact HB 268 and the Georgia Secretary of State’s previous

administrative “exact match” voter registrations protocols have on African

American, Latino and Asian American voter registration applicants;

communications from the Secretary of State, Director of Elections and/or their

staff regarding the implementation of HB 268 and the previous administrative

“exact match” processes for voter registration; the current and previous litigation

concerning Georgia’s voter registration systems and database matching

requirements; and other subject(s) of information to be determined. Richard

Barron should also have information concerning the declaration he executed in

opposition to the Plaintiffs’ motion for a preliminary injunction in this litigation.

Discovery continuing.

   (d) Individual voter registration applicants impacted by HB 268 and its
       implementation, including, but not limited to:

   Phoebe Einzig-Roth, Devin Butler, Yotem Oren, Maria Palacios, Vanessa

Alva, Franco Jediael Chevalier, Franklin Javier Viloria, Brian Shan and voter

registration applicants who registered at naturalization ceremony voter


                                       18
    Case 1:18-cv-04727-ELR Document 39 Filed 01/25/19 Page 19 of 25




registration events and were moved from “pending” to “active” voter status in

late October or early November 2018 after Plaintiff’s counsel identified these

applicants to Defendant’s counsel. Mr. Oren’s spouse, Emily Shingler, may also

have information concerning the incident when Mr. Oren was unable to cast a

ballot during early voting in Fulton County, Georgia in 2018 due to the incorrect

potential non-citizen flag on his voter registration record. Plaintiffs are informed

and believe and thereon state that Defendant and/or Defendant’s counsel have

access to these individuals’ last known addresses and/or phone numbers through

Enet. Plaintiffs’ counsel will also exchange currently available contact

information for these individuals. Discovery continuing.

   (e) Current or former principals and/or staff members of the
       organizational Plaintiffs, including, but not limited to:

   Helen Butler, Stephanie Cho, Jerry Gonzalez, Harvey Soto, Cheryl Lowery,

Tamieka Atkins, Nicholas Marshall-Butler, Phyllis Blake, Nse Ufot, Paul Ryan,

and Aisha Yaqoob. These individuals are represented by Plaintiffs’ counsel and

should be contacted only through Plaintiffs’ counsel.

   The subject(s) of the information that said individuals, collectively or

individually, may have knowledge of include, but may not be limited to: the

Plaintiffs’ claims in the litigation; evidence establishing that Plaintiffs have

standing to bring this litigation; the negative impact, burdens and diversion of

resources suffered by the Plaintiffs as a result of the enactment and


                                       19
   Case 1:18-cv-04727-ELR Document 39 Filed 01/25/19 Page 20 of 25




implementation of HB 268 and the previous administrative “exact match” voter

registration database matching protocols adopted and implemented by the

Georgia Secretary of State’s office. Discovery continuing.




                                    20
    Case 1:18-cv-04727-ELR Document 39 Filed 01/25/19 Page 21 of 25




    ATTACHMENT “B” TO PLAINTIFFS’ INITIAL DISCLOSURES

Provide the name of any person who may be used at trial to present evidence
under Rules 702, 703, or 705 of the Federal Rules of Evidence. For all experts
described in Fed. R. Civ. P. 26(a)(2)(B), provide a separate written report
satisfying the provisions of that rule.

      Plaintiffs object that it is premature to identify expert witnesses whom

Plaintiffs may call at trial or to produce expert reports for trial experts. Plaintiffs

will comply with all expert discovery deadlines set by the Court in this matter.

Without waiving these objections, Plaintiffs note that a declaration of Dr.

Michael McDonald was filed in support of Plaintiffs’ motion for a preliminary

injunction and is equally available to Defendant’s counsel. Discovery

continuing.




                                        21
Case 1:18-cv-04727-ELR Document 39 Filed 01/25/19 Page 22 of 25




ATTACHMENT “C” TO PLAINTIFFS’ INITIAL DISCLOSURES

  Provide a copy of, or a description by category and location of, all
  documents, data compilations or other electronically stored information,
  and tangible things in your possession, custody, or control that you may
  use to support your claims or defenses unless solely for impeachment,
  identifying the subjects of the information.

  1) The documents filed with the Court in Georgia State Conference of the
     NAACP v. Brian Kemp, Civil Action No. 2:16-cv-00219-WCO (N.D.
     GA), including, but not limited to: Plaintiffs’ Complaint; Plaintiffs’
     emergency motion for a preliminary injunction, the declarations and
     exhibits filed in support of said motion; and a letter dated September
     23, 2016 from Russell Willard to the Honorable William C. O’Kelley.
     Plaintiffs also identify the voter registration data, including voter file
     and pending, cancelled and rejected applicants lists produced by
     Defendant pursuant to the terms of the settlement entered in the action.
     Defendant’s counsel is equally in possession, custody or control of
     these documents and materials.

  2) The documents filed with the Court, transcript(s) of proceedings and
     materials disclosed to Plaintiff by Defendant in Project Vote v. Brian
     Kemp, Civil Action No. 1:16-cv-02445-WSD (N.D. GA), including,
     but not limited to, Plaintiffs’ Complaint; Plaintiffs’ emergency motion
     for a preliminary injunction, declarations and exhibits filed in support
     and in opposition thereto; deposition of S. Merritt Beaver (30(b)(6)
     Witness) taken on August 19, 2016; and the Court’s opinion and orders
     dated September 20, 2016, denying Defendant Kemp’s motion to
     dismiss and granting in part and denying in part the Plaintiff’s motion
     for a preliminary injunction. Defendant’s counsel is equally in
     possession, custody or control of these documents and materials.

  3) The documents filed with the Court and the transcript of the hearing on
     Plaintiffs’ emergency motion for a preliminary injunction in the instant
     action, Georgia Coalition for the People’s Agenda, et al., v. Brad
     Raffensperger, Civil Action No. 1:18-cv-04727-ER (N.D. GA),
     including, but not limited to, Plaintiffs’ Complaint, Plaintiffs’
     Amended Complaint, Defendant’s Answer, Plaintiffs’ emergency
     motion for a preliminary injunction, declarations and exhibits filed in
     support and in opposition thereto; and the Court’s order dated
     November 2, 2018 granting Plaintiffs’ motion for a preliminary

                                 22
Case 1:18-cv-04727-ELR Document 39 Filed 01/25/19 Page 23 of 25




     injunction. Defendant’s counsel is equally in possession of these
     documents and materials.

  4) The documents and other materials filed with the Court in Morales v.
     Kemp, Civil Action No. 1:08-CV-3172 (N.D. GA). Defendant’s
     counsel has equal access to said documents and materials via Pacer.

  5) The documents and other materials filed with the Court in League of
     Women Voters of the United States, et al. v. Newby, Case No. 16-cv-
     236 (RJL)(D.D.C.) and Women Voters of the United States, et al. v.
     Newby, No. 16-5196 (D.C. Cir.). Defendant’s counsel has equal access
     to said documents and materials via Pacer.

  6) United States Department of Justice Section 5 preclearance records
     related to Georgia’s voter registration database matching protocols.
     Defendant and Defendant’s counsel have equal access to said
     documents.

  7) All data, statistics and records available on the Georgia Secretary of
     State’s website concerning voter registration, election results, voter
     turnout, information for pending voters, press releases, a statement
     from Brian Kemp on “litigation threat by Lawyers’ Committee” and
     PDF attachments to said statement and other information posted on the
     Georgia Secretary of State’s website. Defendant’s counsel is equally in
     possession of these documents and materials.

  8) The legislative history of HB 268, including, but not limited to,
     committee hearings and committee actions on the bill, floor debate and
     passage of the bill by the Georgia General Assembly, action on the bill
     by Governor Nathan Deal, recordings and the legislative record
     regarding the bill. Defendant’s counsel has equal access to said
     documents and materials through the Georgia General Assembly’s
     website and Georgia Public Television’s website.

  9) Media reports concerning HB 268 and the previous administrative
     “exact match” voter registration process, including, but not limited to:
     Jim Galloway, How Exact Match 2.0 happened – by the real question
     is why? Atlanta Journal Constitution (October 16, 2018);
     https://www.ajc.com/blog/politics/exact-match-becomes-part-highly-
     litigious-election-season/RgSoVk5q3hTlbKhDrixA0I/; Tyler Jett, In
     Whitfield County, confusion, frustration over exact match voting law,

                                 23
Case 1:18-cv-04727-ELR Document 39 Filed 01/25/19 Page 24 of 25




     Times Free Press (October 28, 2018),
     https://www.timesfreepress.com/news/local/story/2018/oct/28/whitfiel
     d-county/481968/; Brentin Mock, How Dismantling the Voting Rights
     Act Helped Georgia Discriminate Again, Citylab (October 18, 2018),
     https://www.citylab.com/equity/2018/10/how-dismantling-voting-
     rights-act-helped-georgia-discriminate-again/572899/; Ben Nadler,
     Voting Rights Become A Flashpoint In Georgia Governor’s Race,
     Associated Press (October 8, 2018),
     https://apnews.com/fb011f39af3b40518b572c8cce6e906c; Stephen
     Fowler, UPDATE: Who Are The 75,000 People On Georgia’s
     ‘Pending’ List? GPB Radio News (October 23, 2018),
     http://www.gpbnews.org/post/update-who-are-75000-people-georgia-s-
     pending-list. These materials are in the public domain and Defendant’s
     counsel has equal access to them.

  10) The declarations of Brian Shan, Franklin Javier Viloria, and Franco
     Jediael Chevalier which are attached hereto as Exhibits 1 through 3,
     respectively, and incorporated herein by reference.




                                24
   Case 1:18-cv-04727-ELR Document 39 Filed 01/25/19 Page 25 of 25




                       CERTIFICATE OF SERVICE

      I hereby certify that on the 25th day of January 2019, I electronically

filed the foregoing with the Clerk of the Court using the CM/ECF system and

served a copy by electronic mail upon the following attorney of record for the

defendant:

Cristina M. Correia
Senior Assistant Attorney General
Georgia Department of Law
40 Capitol Square, SW Atlanta, GA 30334
404-656-7063
FAX: 404-651-9325
ccorreia@law.ga.gov
                                   /s/ Bryan L. Sells
                                   Bryan L. Sells




                                    25
